Barnard, P. J.:
The plaintiff, as head of the Insurance Department, holds the bond and mortgage in question free from any parol equity growing out of any agreement with Hall, the mortgagor. Hall executed the mortgage to the Mutual Protection Life Insurance Company in 1871. In the same year that company assigned the mortgage to the Insurance Department in trust as security for policy-holders, as provided by law. The assignment covenanted that there was no legal or equitable defense to the mortgage; and attached to the mortgage was a consent of Hall to the assignment and an agreement upon his part that there was no legal or equitable defense to the mortgage. This assignment was recorded in the Register’s office in Brooklyn in November, 1871. Assuming an agreement by parol between the Mutual Protection Life Insurance Company and Hall that a part of the mortgages should be released upon the erection of certain houses ; as to the plaintiff both Hall and the Company were estopped from setting this up by the legal effect of the assign*244ment and tbe consent of Hall. The Insurance Department took the mortgage free from any agreement not communicated to it when it was delivered over. The release of part of the mortgaged premises by the mortgagee under its changed name of the Reserve Mutual Life Insurance Company was inoperative and void as to the Insurance Department. It was given subsequent to the assignment to the Insurance Department, and subsequent to the recording of the assignment. ¥e think the recording of the assignment constructive notice to Hall’s grantee, North, that the mortgagee could no longer deal with the mortgaged premises. (Belden v. Meeker, 47 N. Y., 308.)
The judgment should be affirmed, with costs.
Pratt, J., concurred.
Present — Barnard, P. J., Gilbert and Pratt, JJ.
Parts of judgment appealed from affirmed, with costs.